NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    MARJORIE ANN ORBIN, Petitioner.

                         No. 1 CA-CR 14-0196 PRPC
                                FILED 9-13-2016


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2004-135842-001 DT
                       No. CR2006-007050-001 DT
                The Honorable Arthur T. Anderson, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Droban & Company PC, Anthem
By Kerrie M. Droban
Counsel for Petitioner
                             STATE v. ORBIN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Donn Kessler joined.


H O W E, Judge:

¶1           Marjorie Ann Orbin petitions this Court for review of the trial
court’s summary dismissal of her petition for post-conviction relief. We
have considered her petition for review and, for the reasons stated, grant
review but deny relief.

¶2            After this Court affirmed Orbin’s convictions and sentences
on appeal, State v. Orbin, 1 CA-CR 10-0057, 1 CA-CR 10-0059, 2011 WL
5299386 (Ariz. App. Nov. 3, 2011) (mem. decision), Orbin filed a timely
petition for post-conviction relief, raising claims of ineffective assistance of
trial and appellate counsel and newly discovered evidence. She also asked
the trial court to allow additional ballistics testing. The trial court
summarily dismissed the petition, finding no colorable claim. This petition
for review followed.

¶3             In dismissing the petition, the trial court issued a lengthy
ruling that clearly identified, thoroughly addressed, and correctly resolved
all of Orbin’s claims. The petition for review consists of the same arguments
Orbin advanced below. Because the trial court addressed those arguments
correctly and at length, we need not repeat that analysis here; instead, we
adopt it. See State v. Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App.
1993) (holding that when the trial court rules “in a fashion that will allow
any court in the future to understand the resolution[, n]o useful purpose
would be served by this court rehashing the trial court’s correct ruling in
[the] written decision”).

¶4            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA

                                         2